DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After reviewing applicant argument, filed 04-05-2022, the restriction hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-25-2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merlo (2016/0338446).
Regarding claim 1, Merlo discloses a sole structure for an article of footwear, comprising: 
a first material having a first hardness, wherein the first material forms at least a majority of a ground-facing surface of the sole structure (fig 1, member 2); and 
a second material having a second hardness, wherein the second material extends from the first material and forms at least a first portion of an exterior surface of a sidewall of the sole structure, wherein the first portion of the exterior surface of the sidewall formed by the second material comprises a forefoot sidewall surface that includes at least a portion of a surface area of the exterior surface extending from: a first forward toe location of the sole structure to a forefoot medial side location of the sole structure (fig 1, member 3), 
wherein the second hardness is at least 15 Shore A hardness points higher than the first hardness (as seen in para 0026 that the second hardness is 80-90 C and para 0036 that the first hardness is 55-75A which is less than 15 Shore A of the second hardness).  
Regarding claim 2, Merlo discloses the first portion of the exterior surface of the sidewall formed from the second material originates at a forefoot lateral side location of the sole structure proximate a fifth metatarsal head support region of the sole structure (fig 6 shows that member 2 cover the entire shoe).  
Regarding claim 3, Merlo discloses the first portion of the exterior surface of the sidewall formed from the second material originates at the forefoot medial side location of the sole structure proximate a first metatarsal head support region of the sole structure (fig 1, para 0027).  
Regarding claim 6, Merlo discloses the first material and the second material are fixed together to form an integral, one piece outsole component by a melt-bond junction (i.e. mold or welding, para 0023 to 0024) and/or a cross-linked junction.  
Regarding claim 7, Merlo discloses a transition region extends between the ground- facing surface of the sole structure and the sidewall of the sole structure, wherein the transition region is formed by the second material at least at the forefoot medial side location of the sole structure (fig 1, para 0023 to 0024).  
Regarding claim 8, Merlo discloses the second material extends from the sidewall of the sole structure to the ground-facing surface of the sole structure such that the second material forms a portion of a perimeter of the ground-facing surface of the sole structure around a forward toe region of the sole structure, and wherein the portion of the perimeter formed by the second material has a width dimension of less than 15 mm wide (i.e. thickness, para 0037).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlo (2016/0338446) as applied to claim 1 above, and further in view of Bacon et al. (2018/0000191).
Regarding claim 4, Merlo teaches all limitations of claim 1 and Bacon teaches a shoe sole having the sidewall of the sole structure includes a lateral side and a medial side, wherein the ground-facing surface of the sole structure includes a forefoot flex groove extending in a transverse direction across the sole structure from the lateral side to the medial side of the sole structure, and wherein all of the first portion of the exterior surface formed by the second material is located forward of the forefoot flex groove (fig 3-5, member 18a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by adding a groove structure and location, as taught by Bacon, in order to provide a flexible area for a sole.
Regarding claim 5, the modified sole Merlo-Bacon teaches all limitations of claim 4 and Bacon further teaches at least a portion of the forefoot flex groove comprises an elongated slot, wherein at least a portion of the forefoot flex groove comprises a through-hole that extends through the first material, and wherein the forefoot flex groove is a forwardmost flex groove defined in the sole structure that is formed as an elongated slot and extends continuously from the lateral side to the medial side (fig 3-5, member 18a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by using location, as taught by Bacon, in order to provide a flexible area for a sole as needed.
Regarding claim 9, Merlo teaches all limitations of claim 1 and Bacon teaches the first material and the second material are fixed together to form an outsole component, wherein the outsole component constitutes a single component part including a heel supporting region, a forefoot supporting region, and a central region connecting the heel supporting region and the forefoot supporting region, wherein the central region includes plural transverse waves having wave peaks and wave troughs extending from a lateral edge to a medial edge of the sole structure  (fig 3-5, member 18a), and wherein at least one wave peak includes a groove extending completely through the outsole component (fig 3-5, member 18a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by adding a groove structure and location, as taught by Bacon, in order to provide a flexible area for a sole.
Regarding claim 10, the modified sole Merlo-Bacon teaches all limitations of claim 9 and Bacon further teaches the outsole component includes an upper-facing surface opposite the ground-facing surface, wherein the plural transverse waves are present on both of the upper-facing surface and the ground-facing surface (figs 4-5, member 19).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by adding plural transverse waves, as taught by Bacon, in order to provide flexible sides for a sole.
Regarding claim 11, Merlo teaches all limitations of claim 1 and Bacon teaches the sidewall of the sole structure includes a medial sidewall top edge, wherein the medial sidewall top edge includes a wave shaped portion including at least two wave peaks and at least two wave valleys spaced apart in an anterior-to-posterior direction of the sole structure (figs 4-5, member 19).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by adding plural transverse waves, as taught by Bacon, in order to provide flexible sides for a sole.
Regarding claim 12, Merlo teaches all limitations of claim 1 and further teaches the first material and the second material form an outsole component, and wherein the sole structure further comprises: 98Attorney Ref 005127.025811190136US02 a midsole component engaged with the outsole component, wherein the midsole component forms a lateral sidewall of the sole structure rearward of a forefoot lateral side location of the sole structure formed from the second material, wherein the lateral sidewall of the sole structure formed by the midsole component includes a lateral sidewall top edge (fig 1, member 4).
Merlo does not teach the lateral sidewall top edge includes a wave shaped portion including at least two wave peaks and at least two wave valleys spaced apart in an anterior-to-posterior direction of the sole structure.  
Bacon teaches the lateral sidewall top edge includes a wave shaped portion including at least two wave peaks and at least two wave valleys spaced apart in an anterior-to-posterior direction of the sole structure (fig 4, member 6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by adding plural transverse waves, as taught by Bacon, in order to provide flexible sides for a sole.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlo (2016/0338446) in view of Iuchi et al. (2019/028996).
Regarding claim 13, Merlo teaches a sole structure for an article of footwear, comprising: 
an outsole component including a ground-facing surface, an upper-facing surface opposite the ground facing surface, and an outsole sidewall extending from the ground-facing surface, the outsole sidewall extending continuously from: a forefoot lateral side location of the sole structure to a forefoot or midfoot medial side location of the sole structure around a forward toe region of the sole structure, wherein the outsole sidewall includes a medial sidewall top edge (fig 1, members 2-3), and
a midsole component including a polymeric foam element engaged with the upper-facing surface of the outsole component, wherein the midsole component forms a lateral sidewall of the sole structure rearward of a lateral side end of the outsole sidewall located at the forefoot lateral side location of the sole structure, wherein the lateral sidewall includes a lateral sidewall top edge (i.e. EVA, fig 1, member 4, para 0032).
Merlo does not teach the outsole having the medial sidewall top edge includes a plurality of medial recesses extending toward the ground-facing surface; and the midsole having the lateral sidewall top edge includes a plurality of lateral recesses extending toward the ground-facing surface.  
Iuchi teaches a sole having the outsole having the medial sidewall top edge includes a plurality of medial recesses extending toward the ground-facing surface (fig 11, member 5); and the midsole having the lateral sidewall top edge includes a plurality of lateral recesses extending toward the ground-facing surface (fig 11, member 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the sole of Merlo by adding the recesses into the midsole and out sole, as taught by Iuchi, in order to provide more flexibility to the sole.
Regarding claim 14, the modified sole Merlo-Iuchi teaches all limitations of claim 13 and Iuchi further teaches the plurality of lateral recesses includes: (a) a wave shaped portion having at least two wave peaks and at least two wave valleys spaced apart in an anterior-to-posterior direction of the sole structure, or (b) a plurality of cutouts spaced apart in the anterior-to-posterior direction of the sole structure; and/or wherein the plurality of medial recesses includes: (a) a wave shaped portion having at least two wave peaks and at least two wave valleys spaced apart in an anterior-to-posterior direction of the sole structure, or (b) a plurality of cutouts spaced apart in the anterior-to-posterior direction of the sole structure (fig 11, members 3 and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the sole of Merlo by adding the wave shape and location, as taught by Iuchi, in order to provide more flexibility to the sole.
Regarding claim 15, the modified sole Merlo-Iuchi teaches all limitations of claim 13 and Iuchi further teaches the plurality of lateral recesses includes: (a) a wave shaped portion having at least two wave peaks and at least two wave valleys spaced apart in 99Attorney Ret: 005127.02581/190136US02 an anterior-to-posterior direction of the sole structure, or (b) a plurality of cutouts spaced apart in the anterior-to-posterior direction of the sole structure; and wherein the plurality of medial recesses includes: (a) a wave shaped portion having at least two wave peaks and at least two wave valleys spaced apart in an anterior-to-posterior direction of the sole structure, or (b) a plurality of cutouts spaced apart in the anterior-to-posterior direction of the sole structure, and wherein the plurality of lateral recesses and the plurality of medial recesses substantially align in a transverse direction across the sole structure in a forefoot region of the sole structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the sole of Merlo by adding the wave shape and location, as taught by Iuchi, in order to provide more flexibility to the sole.
Regarding claim 16, the modified sole Merlo-Iuchi discloses a first material having a first hardness forming at least a portion of the ground-facing surface (Merlo, fig 1, member 2), and a second material having a second hardness greater than the first hardness forming at least a portion of a surface area of an exterior surface of the outsole sidewall (Merlo, fig 1, member 3), and wherein the second hardness is at least 15 Shore A hardness points higher than the first hardness (Merlo, para 0026 the second hardness is 80-90 C and para 0036 the first hardness is 55-75A which is less than 15 Shore A of the second hardness).  
Regarding claim 17, the modified sole Merlo-Iuchi discloses the first portion of the exterior surface of the sidewall formed from the second material originates at the forefoot medial side location of the sole structure proximate a first metatarsal head support region of the sole structure (Merlo, fig 1, para 0027).  
Regarding claim 18, the modified sole Merlo-Iuchi teaches all limitations of claim 16 and Iuchi teaches a sole having the ground-facing surface of the outsole component includes a forefoot flex groove extending in a transverse direction across the sole structure from a lateral side of the sole structure to a medial side of the sole structure, and wherein all of the second material of the outsole sidewall is located forward of the forefoot flex groove (fig 2, member 3g).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by adding a groove structure and location, as taught by Iuchi, in order to provide a flexible area for a sole.
Regarding claim 19, the modified sole Merlo-Iuchi teaches all limitations of claim 18 and Iuchi teaches at least a portion of the forefoot flex groove comprises an elongated slot, wherein at least a portion of the forefoot flex groove comprises a through-hole that extends through the first material, and wherein the forefoot flex groove is a forwardmost flex groove defined in the outsole component that is formed as an elongated slot and extends continuously from the lateral side to the medial side of the sole structure (fig 2, member 3g).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Merlo, by adding through-hole groove structure and location, as taught by Iuchi, in order to provide a flexible area for a sole.
Regarding claim 20, the modified sole Merlo-Iuchi teaches all limitations of claim 13 and Iuchi teaches the outsole component constitutes a single component part including a heel supporting region, a forefoot supporting region, and a central region connecting the heel supporting region and the forefoot supporting region, wherein the 100Attorney Ref 005127.025811190136US02 central region includes plural transverse waves having wave peaks and wave troughs extending from a lateral edge to a medial edge of the sole structure, wherein at least one wave peak of the plural transverse waves includes a groove extending completely through the outsole component, and wherein the plural transverse waves are present on both of the upper-facing surface and the ground-facing surface (fig 11, member 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the sole of Merlo by adding waves, as taught by Iuchi, in order to provide more flexibility to the sole.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732